SENTENCIA
Los acusados Roberto Castro Santiago y Marcial Santiago Centeno fueron hallados culpables de apropiación ile-gal agravada en el Tribunal Superior de Puerto Rico, Sala de Guayama.
Cuestionan los apelantes su convicción al alegar que ésta fue mediante prueba insuficiente en derecho y mediante la presentación de evidencia inadmisible por ser producto de un arresto y registro ilegales. Examinados cuidadosamente *895los autos originales y la exposición narrativa de la prueba, procede la revocación de la sentencia.
I
De la exposición narrativa de la prueba y del testimonio de uno de los policías que intervino con los apelantes se des-prende que el 23 de diciembre de 1986 Castro Santiago y Santiago Centeno se encontraban, a eso de las 3:30 de la ma-drugada, caminando por la carretera de Machete en Gua-yama. Dicha ruta es la salida del pueblo hacia el expreso de San Juan a Ponce. A esa hora el policía Torres Texidor y su compañero patrullaban, en un vehículo oficial debidamente rotulado, por el centro del pueblo. Al divisar a los acusados apelantes, el policía Torres Texidor le dijo a su compañero: “tenemos clientes”, porque nunca antes los había visto. E.N.P., pág. 2.
Se dedicaron a vigilarlos y, luego de varias rondas, el poli-cía Torres Texidor se percató que Castro Santiago y Santiago Centeno habían entrado en la Panadería Díaz locali-zada en la Calle McArthur, una de las principales y más tran-sitadas del pueblo,(1) que termina en la Calle Derkes. Allí compraron varios comestibles, hablaron con los policías, pa-garon y abandonaron el lugar.
La patrulla continuó su ronda y en la Farmacia Myrna, localizada cerca de la plaza, vieron a los acusados apelantes comiendo lo que habían comprado anteriormente. Luego de varias vueltas, al bajar por la Calle Derkes, a poca distancia de la plaza del pueblo, el policía Torres Texidor vio a Santiago Centeno solo.
El policía se sorprendió y decidió inquirirle a Santiago Centeno por su compañero. Éste le dijo que Castro Santiago *896había regresado a la panadería. El policía Torres Texidor fue en el automóvil hasta la panadería y no encontró a Castro Santiago. Entonces decidió continuar con su patrullaje y, al pasar por la Farmacia Myrna, se percató que Santiago Cen-teno se alejaba del lugar de forma precipitada sin nada en las manos. Es entonces cuando el policía miró por el espejo retrovisor de su patrulla y vio a Castro Santiago “saliendo” del Centro de Cuidado Diurno, entidad propiedad del Estado Li-bre Asociado, que está localizado a poca distancia de la plaza. El policía Torres Texidor no intervino con Castro Santiago en esos momentos. Continuó su patrullaje para darle una oportunidad (break), E.N.P., pág. 3, y al dar otra vuelta por el pueblo decidió intervenir con el acusado apelante que se encontraba caminando solo por otra calle. Lo arrestó frente a la tienda “Visto”, le hizo las advertencias y lo registró.
El único fruto de ese registro fue un módico frasco de perfume marca “Avon” que tenía en un bolsillo. Durante el juicio, el frasco de perfume fue admitido como evidencia. A preguntas del policía Torres Texidor, el apelante afirmó que el perfume se lo habían regalado. El policía Torres Texidor, con diecisiete (17) años de experiencia en la uniformada, no realizó ninguna investigación adicional de los alrededores ni en el Centro de Cuidado Diurno. Sin ulterior información, procedió a llevarlo al Cuartel de la Policía y no ante un juez en el Centro Judicial de Guayama.
Mientras permanecía allí, llegó un individuo identificado solamente como Ortiz, que dijo que el acompañante de Castro Santiago era “un pillo del diablo” a quien le decían “Mulato” (E.N.P., pág. 3), y que éste se dirigía hacia Salinas. Con ese solo dato, y sin conocer a Ortiz, el policía Torres Texidor llamó a Salinas y ordenó su detención.
Aproximadamente tres (3) horas después del arresto, se recibió en el Cuartel de la Policía de Guayama una querella del Centro de Cuidado Diurno informando un escalamiento. Entre los artículos hurtados figuraban una grabadora, una *897secadora, un proyector, un pote grande de jugo de china y varios regalos que se iban a distribuir en la fiesta de Navidad de 24 de diciembre. Entre éstos había dos (2) relojes desper-tadores, un reloj digital, cuatro (4) perfumes y una (1) camisa de hombre. E.N.P., pág. 6. El policía Torres Texidor acudió a investigar la querella. Allí, la Sra. Luz D. Santiago informó sobre la mercancía hurtada y confirmó el hecho de que el perfume ocupado a Castro Santiago era similar a uno de los perfumes hurtados. Sin embargo, éste no estaba en las mismas condiciones que lo había dejado, ya que el referido perfume estaba en su caja, listo para ser regalado.
Celebrado el juicio, Santiago Centeno y Castro Santiago fueron hallados culpables de apropiación ilegal agravada. Se les sentenció a seis (6) años de reclusión. Los acusados ape-lantes nos señalan la comisión de dos (2) errores, a saber, insuficiencia de prueba para sostener la convicción y admi-sión de evidencia inadmisible por ser fruto de un registro ilegal. Resolvemos.
II
Reiteradamente hemos establecido que este Tribunal no intervendrá con la apreciación de la prueba y la credibilidad de los testigos a menos que exista error, prejuicio o parcialidad. Pueblo v. Bianchi Álvarez, 117 D.P.R. 484 (1986). Sin embargo, el significado de la anterior proposición no es el que no podamos revisar la determinación de que se ha pro-bado la culpabilidad más allá de duda razonable como cues-tión de derecho, especialmente cuando del análisis de la prueba surge una duda seria y ponderada. Pueblo v. Pagán Díaz, 111 D.P.R. 608 (1981). Es esta la duda razonable que nos lleva a revocar una convicción. Pueblo v. Gagot Mangual, 96 D.P.R. 625 (1968). “De ahí en que en muchos casos no hemos vacilado en dejar sin efecto un fallo condenatorio cuando un análisis de la prueba que tuvo ante sí el tribunal sentenciador nos deja serias dudas, razonables y fundadas, *898sobre la culpabilidad del acusado.” Pueblo v. Carrasquillo Carrasquillo, 102 D.P.R. 545, 551 (1974). Probar la comisión de un delito más allá de duda razonable significa presentar prueba que, además de ser suficiente, deberá ser satisfactoria. Debe producir “certeza o convicción moral en una conciencia exenta de preocupación”. Pueblo v. Carrasquillo Carrasquillo, supra, pág. 552. Examinemos las manifesta-ciones anteriores a la luz de los hechos del presente caso.
Castro Santiago y Santiago Centeno estaban caminando por las principales calles de Guayama, cuando el policía Torres Texidor decidió vigilarlos sin ningún motivo fundado para hacerlo. En ningún momento habían exhibido una con-ducta sospechosa ni cometido un delito en presencia de los policías. Tampoco el policía Torres Texidor había recibido in-formación de alguna actividad delictiva ocurrida esa noche en ese sector de Guayama. En nuestro país no constituye conducta sospechosa el comprar comestibles en una panade-ría durante la madrugada ni comerlos en la calle principal de cualquiera de los pueblos del país.
Recordemos que se trataba de un 23 de diciembre en plena época navideña donde la orden del día son las parrandas y fiestas. Además, el pueblo de Guayama es la cabecera de ese distrito y, para 1980, tenía 40,183 habitantes. Censo de población de 1980: características generales, sociales y económicas, Departamento de Comercio de los Estados Unidos, Negociado del Censo, 1984, Vol. 1, Cap. C. Evidentemente no estamos hablando del pequeño pueblo de la isla durante el siglo pasado, donde todos sus habitantes se conocían entre sí. De igual manera es inconcebible e irrazo-nable pensar que por el mero hecho de que el policía Torres Texidor no conociera a los apelantes, y porque nunca los hu-biera visto, decidiera seguirlos. Si es cierto, como alega el policía, que a esa hora de la madrugada solamente están los basureros recogiendo la basura, ¿por qué había una panade-*899ría abierta?; ¿acaso no existe en este proceso esa duda razo-nable que nos impide tener la conciencia tranquila?
Por otro lado, el apelante Santiago Centeno no estaba en el lugar de los hechos cuando fue arrestado Castro Santiago. Tampoco se le vio salir del Centro de Cuidado Diurno. Su “actividad sospechosa” se limitó a acompañar durante un período de tiempo a Castro Santiago y comer con él en una vía pública. Su arresto se realizó días después con la única infor-mación obtenida de una persona, quien nunca fue identifi-cada. No se celebró una rueda de detenidos ni se procedió con ningún otro tipo de identificación. ¿Es acaso esta prueba suficiente para sostener una convicción? Entendemos que no.
La Regla 11(c) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, establece las circunstancias en las cuales un funciona-rio del orden público podrá hacer un arresto. Será cuando tenga motivos fundados para creer que la persona que va a ser arrestada ha cometido un delito grave, independiente-mente de que dicho delito se hubiese cometido en realidad. El concepto “motivos fundados” significa aquella posesión de información y conocimiento que lleven a una persona ordina-ria y prudente a pensar que el arrestado ha cometido un de-lito. Pueblo v. Alcalá Fernández, 109 D.P.R. 326, 331 (1980). Es sinónimo de “causa probable”, según se utiliza el con-cepto para la expedición de una orden de arresto. Los mo-tivos fundados pueden ser colectivos, es decir, a base de in-formación provista por otros agentes. Pueblo v. Martínez Torres, 120 D.P.R. 496 (1988). Sin embargo, no basta un mero prejuicio. Es necesario un mínimo de información que indique la posible comisión de un delito.
La referida regla, al exigir la presencia de motivos fun-dados para validar un arresto a una persona que parece ha-ber cometido un delito, no autoriza todo arresto hecho por un funcionario del orden público en circunstancias poco co-munes. “Motivos fundados” no es sinónimo de libertad para *900intervenir irrestrictivamente o irrazonablemente. El con-junto de circunstancias presentes en cada caso debe eva-luarse de manera particular para determinar si una persona razonable y prudente hubiera creído que se había cometido el delito. Pueblo v. Alcalá Fernández, supra, pág. 330; Pueblo v. Cabrera Cepeda, 92 D.P.R. 70, 74 (1965). No puede tratarse de una mera sospecha o de un mero capricho. Al amparo de los “motivos fundados” no podemos convalidar todo arresto hecho por la Policía cuando se “vea” salir a una persona de un edificio público en horas de la madrugada. ¿Qué pasaría si se trata de un desprotegido y marginado social que duerme en las calles y en las entradas de los edificios públicos?; ¿y si se trata de un funcionario público que trabajó hasta altas horas de la madrugada?
La justicia que protegemos como parte de nuestra fun-ción no nos permite, como sugiere la opinión disidente, que hoy modifiquemos la doctrina sobre motivos fundados que anteriormente hemos elaborado. Reconocemos que “[pretender que el policía sólo pueda arrestar cuando se ha come-tido un delito en vez de cuando tuviera motivos fundados para creer que se ha cometido, prácticamente quiere decir que los policías tendrían que ser magistrados y tendrían que celebrar un juicio para ver si se ha cometido el delito o no y, en caso afirmativo, entonces proceder al arresto”. (Énfasis omitido.) Cepero Rivera v. Tribunal Superior, 93 D.P.R. 245, 248 (1966).
Sin embargo, nuestro sistema democrático y nuestro or-denamiento constitucional no nos autorizan, con el fin de resolver el problema de la criminalidad, a suprimir la protec-ción que brindan los derechos constitucionales. Recordemos que la Constitución aplica a todos por igual. No podemos per-mitir que la Policía arreste a cualquier ciudadano en cual-quier momento y en cualquier lugar a base de la más mí-nima sospecha. “El sistema democrático de vida se funda en la libertad con orden, no en el orden sin libertad o en la liber-*901tad que lleve al caos.” Pueblo v. Dolce, 105 D.P.R. 422, 435 (1976).
Definitivamente, en el caso ante nos no existía ese mínimo exigible para activar la aplicación de la Regla 11(c) de Procedimiento Criminal, supra. El arresto fue ilegal.
Por último, si hay un arresto ilegal, el registro per se es ilegal y la evidencia ocupada es inadmisible. El hecho de que se ocupe evidencia delictiva no convalida un arresto ilegal. Pueblo v. Martínez Torres, supra, que cita con aprobación a Pueblo v. González Rivera, 100 D.P.R. 651 (1972). En Pueblo v. Vázquez Méndez, 117 D.P.R. 170 (1986), expresamos que una vez el acusado establece que la evidencia fue ocupada sin la debida orden de arresto o registro es función del Ministe-rio Fiscal demostrar que el registro fue razonable. En el caso ante nos, el Ministerio Fiscal no demostró durante el juicio la validez del arresto ni la razonabilidad del registro. Por lo tanto, no nos puso en posición de considerar la suficiencia de éstos. Procedía la supresión de la evidencia obtenida.
Por los fundamentos antes expuestos, se revoca la sen-tencia dictada por el tribunal de instancia.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario General Interino. El Juez Asociado Señor Ne~ grón García disiente con opinión escrita, a la cual se une la Juez Asociada Señora Naveira de Rodón. Los Jueces Aso-ciados Señores Rebollo López y Ortiz concurren sin opinión escrita. El Juez Presidente Señor Pons Núñez no intervino.
(Fdo.) Heriberto Pérez Ruiz

Secretario General Interino

—O—

 Tomamos conocimiento judicial del mapa del pueblo de Guayama que se-ñala la forma en que discurre el tránsito en la ciudad y sus calles, y lugares más importantes. Regla 11(A)(2) de Evidencia, 32 L.P.R.A. Ap. IV.